NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                             SUPERIOR COURT OF NEW JERSEY
                             APPELLATE DIVISION
                             DOCKET NOS. A-5597-16T1
                                         A-5603-16T1
                                         A-5604-16T1
                                         A-0151-17T1
                                         A-0152-17T1


THE PLASTIC SURGERY CENTER,
PA,
                                     APPROVED FOR PUBLICATION
     Plaintiff-Appellant,                  January 17, 2019

                                        APPELLATE DIVISION
v.

MALOUF CHEVROLET-CADILLAC,
INC.,

     Defendant-Respondent.
__________________________________

THE PLASTIC SURGERY CENTER,
PA,

     Plaintiff-Appellant,

v.

LEONE INDUSTRIES,

     Defendant-Respondent.
__________________________________

THE WOODS O.R., INC.,

     Plaintiff-Appellant,
v.

LEONE INDUSTRIES,

     Defendant-Respondent.
_________________________________

STEVEN J. PARAGIOUDAKIS, M.D.,

     Plaintiff-Appellant,

v.

CAFÉ BAYOU,

     Defendant-Respondent.
__________________________________

MARC MENKOWITZ, M.D.,

     Plaintiff-Appellant,

v.

CAFÉ BAYOU,

     Defendant-Respondent.
____________________________________

           Argued November 27, 2018 – Decided January 17, 2019

           Before Judges Fisher, Suter and Geiger.

           On appeal from the New Jersey Department of Labor
           and Workforce Development, Division of Workers'
           Compensation, Claim Petition Nos. 2014-28615, 2015-
           120, 2015-123, 2016-31914, and 2016-31913.


                                                                 A-5597-16T1
                                     2
           James A. Maggs argued the cause for appellants
           (Maggs & McDermott, LLC, attorneys; James A.
           Maggs, Sandra M. Guage and Benjamin D. Light, on
           the briefs).

           Ann P. DeBellis argued the cause for respondent
           Malouf Chevrolet Cadillac, Inc. (Ann P. DeBellis,
           attorney; Ann P. DeBellis and David P. Kendall, on the
           brief).

           David P. Kendall argued the cause for respondent
           Leone Industries (Ann P. DeBellis, attorney; Ann P.
           DeBellis and David P. Kendall, on the brief).

           Steven J. Currenti argued the cause for respondent Café
           Bayou (Law Offices of William E. Staehle, attorneys;
           Steven J. Currenti, on the brief).

           Susan Stryker argued the cause for amicus curiae
           Insurance Council of New Jersey (Bressler, Amery &
           Ross, PC, attorneys; Susan Stryker, of counsel; Susan
           Stryker and Michael J. Morris, on the brief).

           Steven Stadtmauer argued the cause for amicus curiae
           RWJ/Barnabas Health, Hackensack Meridian Health
           and The Valley Hospital (Celentano, Stadtmauer
           Walentowicz, LLP, attorneys; Steven Stadtmauer,
           Nancy A. Cifalino and Kristen Ottomanelli, on the
           brief).

     The opinion of the court was delivered by

FISHER, P.J.A.D.

     In 2012, the Legislature amended N.J.S.A. 34:15-15, granting the

Division of Workers' Compensation (the Division) exclusive jurisdiction over


                                                                     A-5597-16T1
                                     3
claims brought by medical providers for payment of services rendered to injured

employees.     These appeals, which we now consolidate, question whether,

through its silence, the Legislature intended – via this 2012 amendment – to

apply the two-year statute of limitations, N.J.S.A. 34:15-51, contained in the

Workers' Compensation Act (the Act),1 or whether the Legislature intended to

leave things as they were and continue to apply the six-year statute of limitations

for suits on contracts, N.J.S.A. 2A:14-1, to such claims. We conclude that

subjecting medical-provider claims to the two-year time-bar would be like

jamming a square peg into a round hole, and that to reinterpret the two-year

time-bar to fit such claims would require the reshaping of the edges of this

square peg contrary to principles of judicial restraint.      So, we reverse the

judgments that dismissed these medical-provider claims.

        The details of these cases need not clutter this opinion. Each medical

provider filed petitions in the Division for payment of services rendered to

employees of the respondent employers. And each medical provider filed its

claim more than two years from the date of each employee's accident but less




1
    N.J.S.A. 34:5-1 to -146.


                                                                           A-5597-16T1
                                        4
than six years from the claim's accrual.2 In interpreting N.J.S.A. 34:15-15 so as

to require application of the two-year time-bar of N.J.S.A. 34:15-51, the same

compensation judge dismissed all these actions. The medical providers appeal,

arguing that the compensation judge misconstrued the significance of the 2012

amendment.

      Before the 2012 legislative amendment that generated the question

presented, a medical provider was entitled to file a collection action for payment

of its services in the superior court and had no obligation to participate in a

patient's pending compensation action. See Univ. of Mass. v. Christodoulou,

180 N.J. 334, 350-51 (2004). But, as the Court held in Christodoulou, when an

employee pursues a claim in the Division for compensation benefits, a medical

provider's Superior Court collection action "must be transferred" to the Division.

Id. at 352. The Court directed such transfers in the future not for jurisdictional

reasons and not because of the then existing statutory framework but because

such transfers vindicate the goals "of handling claims efficiently and avoiding




2
   The triggering date for the time-bar in N.J.S.A. 34:15-51 is the date of the
employee's accident but for the time-bar in N.J.S.A. 2A:14-1, it is the date of
the action's accrual.


                                                                          A-5597-16T1
                                        5
duplication of efforts." Ibid. See also Med. Diagnostic Assocs. v. Hawryluk,

317 N.J. Super. 338, 350 (App. Div. 1998).

      With an apparent intent to more formally herd all medical-provider claims

into the Division, 3 the Legislature amended N.J.S.A. 34:15-15, declaring that

"[e]xclusive jurisdiction for any disputed medical charge arising from any claim

for compensation for a work-related injury or illness shall be vested in the

[D]ivision."   The Legislature said nothing more, expressing no thought on

whether it had also simultaneously altered the time within which a medical-

provider claim must be commenced. So, whether N.J.S.A. 34:15-15 implicitly

incorporated a legislative intent to subject medical-provider claims to the statute

of limitations contained within the Act, or whether the enactment left the

timeliness of such actions as it existed prior to the amendment, is the primary

issue in these appeals.



3
   In 2010, the Task Force on Medical Provider Claims, which was formed by
the New Jersey Department of Labor and Workforce Development, issued a
report observing that there had been an increase in medical billing disputes
between insurers and medical providers and, consequently, a delay of such
matters in the Division and a lack of uniformity in the administration and
adjudication of such claims by the Division. See N.J. Dep't of Lab. and
Workforce Dev., Task Force on Med. Provider Claims (Nov. 8, 2010), which
may                      be                     found                     at
https://www.nj.gov/labor/forms_pdfs/wc/pdf/110810_TaskForce_MedicalProvi
derClaims.pdf.
                                                                           A-5597-16T1
                                        6
      When a dispute about a statute's meaning arises, a court's "paramount

goal" is to ascertain the legislative intent; the "best indicator of that intent is the

statutory language."     DiProspero v. Penn, 183 N.J. 477, 492 (2005).                In

examining a statute for its intended meaning, a court ascribes to the Legislature's

words "their ordinary meaning and significance," and, when an enactment is

"plainly-written," a court will not "rewrite" or "presume that the Legislature

intended something other than that expressed by way of the plain language."

Ibid. Not one of the participants to this appeal argues the 2012 amendment to

N.J.S.A. 34:15-15 clearly or plainly expressed how the timeliness of medical-

provider claims would thereafter be determined. There can be no doubt that the

Legislature said nothing about changing the time-bar previously applicable to

medical-provider claims. Instead, the participants offer only their surmisals of

what they believe the Legislature's silence meant.

      According to respondents – the employers in these workers' compensation

matters – the 2012 amendment implicitly subjected the appellant medical

providers' claims to the statute of limitations contained within the Act – a statute

which requires that "[e]very claimant for compensation under [the Act]" submit

a verified petition to the Division "within two years after the date on which the

accident occurred." N.J.S.A. 34:15-51. They argue that because, with the 2012


                                                                               A-5597-16T1
                                          7
amendment, medical providers must now commence their claims in the

Division, N.J.S.A. 34:15-15, they thereby become – a fortiori – "claimants for

compensation under [the Act]" and, so, their claims must be commenced within

two years of "the accident"; in other words, in respondents' view, all those who

seek relief in the Division are "claimants for compensation" and the claim of

"[e]very claimant for compensation" is governed by the Act's two-year time bar.

While this argument possesses some superficial appeal, appellants' argument

that the Legislature did not likely intend that result is more convincing.

      First, the fact that the Legislature did not simply express that the Act's

two-year time bar would apply to medical-provider claims is alone persuasive

of its more likely intent to leave things as they were. It was well-established

long before the 2012 amendment that the timeliness of medical-provider claims

was governed by the general six-year statute of limitations, N.J.S.A. 2A:14-1

(requiring that "[e]very action at law . . . for recovery upon a contractual claim

. . . shall be commenced within 6 years next after the cause of any such action

shall have accrued"). See Oldfield v. N.J. Realty Co., 1 N.J. 63, 66 (1948);

Rabinowitz v. Mass. Bonding & Ins. Co., 119 N.J.L. 552, 557 (E. & A. 1938);

Med. Diag. Assoc., 317 N.J. Super. at 350. And, there being no doubt about the

application of N.J.S.A. 2A:14-1 to such claims by the time the Legislature acted


                                                                             A-5597-16T1
                                        8
in 2012, we must assume that the Legislature understood this when amending

N.J.S.A. 34:15-15. See Chase Manhattan Bank v. Josephson, 135 N.J. 209, 232

(1994); Wright v. Village of South Orange, 79 N.J. Super. 96, 102 (App. Div.

1963). One would therefore fairly expect that if the Legislature intended such a

sea change it would have done so directly, not inferentially. Wright, 79 N.J.

Super. at 102. Because the Legislature failed to explain or express itself on this

precise issue, we cannot conclude it intended to so drastically alter existing legal

principles.

      Second, the participants debate the significance of an earlier draft of the

bill amending N.J.S.A. 34:15-15. If enacted, that draft would have imposed a

duty on the Division "to provide procedures to resolve those disputes, including

a system of binding arbitration and procedural requirements for medical

providers or any other party to the dispute." Sponsor's Statement to A. 2652

(May 10, 2012). In his written decision, the compensation judge viewed the

deletion of this language from the final draft as revealing the Legislature's belief

that existing procedures – such as N.J.S.A. 34:15-51 – were already in place for

the future management of medical-provider claims in the Division. We reject

this. If anything, the belief that the Legislature was already satisfied with

existing procedural requirements for these claims more logically suggests it


                                                                            A-5597-16T1
                                         9
intended that the six-year statute of limitations, which undoubtedly applied to

medical-provider claims prior to the amendment, would continue to apply after

the amendment was enacted.

      Third, and most obvious, is the fact that the Legislature made no alteration

to N.J.S.A. 34:15-51 when it amended N.J.S.A. 34:15-15. Respondents, and

amici who line up on their side, believe the Legislature intended to incorporate

medical providers into the existing claimant-for-compensation category of

N.J.S.A. 34:15-51 without saying so. That category, however, was always

understood as referring only to employees. Other provisions in the Act clearly

equate "claimant" with "employee." 4 And, the Act defines "compensation" as

that to which the employee is entitled for a work-related injury as determined

by "the schedule[s] contained in [N.J.S.A. 34:15-12 and 34:15-13]"; those

schedules have no rational bearing on the methodology to be applied to

determine when and to what amount a medical provider should be compensated.

To accept respondents' theory, we would not only have to assume the Legislature

meant to expand its preexisting view of "claimant" but also its preexisting view



4
  As pointed out by amicus medical facilities, many provisions of the Act are
phrased in ways that unmistakably equate "claimant" with "employee" and
cannot sensibly be viewed as incorporating medical providers. See N.J.S.A.
34:15-7.2, -12(c)(23), -28.2, -33.3, -34, -41.1, -43, -50, and -64(a)(2)(a).
                                                                          A-5597-16T1
                                      10
of "compensation," when the Legislature remained silent on both points

altogether.

      And, fourth, we are most persuaded that the Legislature intended to leave

unaltered the time within which medical-provider claims must be commenced

because the Act's two-year time-bar simply doesn’t fit. N.J.S.A. 34:15-51

requires that a petition for compensation must be filed within two years of "the

accident." Because there can be no doubt that "the accident," as used in this

statute, relates only to the date the employee's work-related injury occurred, the

idea that the timeliness of a medical-provider's claim should be gauged by the

passage of time from the employee's accident seems nonsensical. It's safe to say

that there would be – if this shorter statute of limitations applied – numerous

times in which the window within which medical providers would be required

to assert their claims would expire before their claims accrued. Is it not likely

that at times an employee might be treated by a medical provider for a period

greater than the two-year period following the worker's accident or even not be

treated by a particular medical provider until after two years elapsed from the

work-related accident? In seeking a reasonably plausible interpretation of the

Legislature's amendment, are we really to assume the Legislature intended to

create a situation where a medical provider's right to pursue a legitimate claim


                                                                          A-5597-16T1
                                       11
might actually be extinguished before it even accrued? Absent greater evidence

than its silence, we refuse to assume the Legislature intended to make such a

significant and incongruous change to the time-bar applicable to medical-

provider claims.5

      Undaunted by this roadblock in their theory, respondents, and the amici

who have taken their side, argue that we should conclude the two-year time-bar

– when applied to medical-provider claims – does not apply in the same way

that it does when the claim is asserted by an employee notwithstanding the

statute's plain language. They claim that the triggering date should not be the

worker's accident but the date of the medical provider's service to the employee.

There are a number of fallacies in this contention. To start, this argument

eviscerates respondents' seminal contention that all those who file claim

petitions in the Division are "claimants for compensation" and all are,

accordingly, subject to the Act's time-bar. If all claimants for compensation are



5
   Amicus Insurance Council of New Jersey argues that N.J.S.A. 34:15-41
demonstrates an intention to impose a two-year time-bar on medical providers.
We see no merit in this contention. N.J.S.A. 34:15-41 merely declares that "[i]n
case of personal injury or death all claims for compensation on account thereof
shall be forever barred unless a petition is filed . . . as prescribed by [N.J.S.A.
34:15-51]." This statute was enacted in 1911 and last amended in 1931. So,
one can only wonder how it sheds light on the Legislature's intent in enacting
the 2012 amendment.
                                                                           A-5597-16T1
                                       12
to be treated alike, why is it necessary – in order to reach that conclusion – to

so significantly alter the manner in which the time-bar should be applied to some

of those claimants?    By arguing that the time-bar operates differently for

medical-provider claims – that the action accrues on the date of service instead

of the employee's accident – the respondents must concede that medical

providers are different types of claimants than employees.

      But, even more damning, in making this argument respondents believe we

should, by judicial fiat, provide an alternate interpretation of the plain and

unambiguous language of N.J.S.A. 34:15-51 to fit their theory. They would

have us judicially engraft a phrase onto N.J.S.A. 34:15-51 to include an

alternative triggering date for medical-provider claims. They ask us to declare

that N.J.S.A. 34:15-15 should now be understood to mean that a medical

provider must file its claim either, as the statutes declares, within two years of

the date of the employee's accident or, as respondents would have us insert into

the statute, "within two years following the service rendered."6 In taking such a


6
  We are mindful that other events may trigger a timely action by a claimant for
compensation. These alternative events make even clearer that the Legislature
constructed this statute only for claims made by workers. For example, a
claimant and the claimant's "employer" may agree for compensation and the
claimant may commence a claim within two years of the "failure of the employer
to make payment pursuant to the terms of such agreement." N.J.S.A. 34:15 -51.


                                                                          A-5597-16T1
                                       13
step, we would not be interpreting the statute; we would be rewriting – likely

perverting – what the Legislature enacted. See State v. Clarity, 454 N.J. Super.

603, 608 (App. Div. 2018). Although courts may at times engage in "statutory

surgery" to preserve a legislative enactment from some unconstitutional taint,

State v. Natale, 184 N.J. 458, 485-86 (2005); Town Tobacconist v. Kimmelman,

94 N.J. 85, 104 (1983), our holding does not implicate constitutional concerns;

so we may not utilize that scalpel. Even so, judicial surgery is undertaken to

reshape the Legislature's language only to preserve what the Legislature meant.

That is not what respondents seek. They do not ask that we remove some part

of the statute to avoid a constitutional infirmity; they seek instead to have us

transplant into the statutory body a method for ascertaining the timeliness of a

medical-provider claim never expressed nor likely contemplated by the

Legislature. We decline the invitation. The relief respondents are after must be

pursued in the legislative branch, not here. Absent some clearer expression from




Since a medical provider has no "employer" in this context, these alternative
events have no application to a medical-provider claim. The statute provides
another exception: "repair or replacement of prosthetic devices shall not be
construed to extend the time for filing of a claim petition." Ibid. This provision
further reveals that the Act's statute of limitations was limited with the intent
only to apply to workers, not their medical providers.
                                                                          A-5597-16T1
                                       14
the Legislature, the timeliness of medical-provider claims is to be assessed by

resort to N.J.S.A. 2A:14-1.

      When ascertaining whether legislation clear on one point also implicitly

impacted some other point, we sometimes find ourselves "in a kind of

hieroglyphic world, where the real thing was never said or done or even thought,

but only represented by a set of arbitrary signs." Edith Wharton, The Age of

Innocence 42 (1920). To be sure, there are times when legislative intent might

be gathered from less than clear statements and, in those cases, we apply

statutory-interpretation tenets to develop an educated estimate about what the

Legislature likely intended. But, here, we find nothing but legislative silence

on the point in controversy; not even "a set of arbitrary signs" supports

respondents' argument.

      The judgments under review are reversed and the matters remanded for

further proceedings on these timely claims. 7




7
   Because we decline to interpret the statutory scheme so as to impose a two-
year time limitation on medical-provider claims, we need not reach the medical
providers' argument that any holding that the two-year time-bar applies should
be given prospective effect. We also need not consider the medical providers'
argument in some of these cases that respondents' failure to plead the statute of
limitations constituted a waiver of the defense or respondents' contention that
this argument was abandoned.
                                                                         A-5597-16T1
                                      15